                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT HOUSER,                                      No. 4:16-CV-01517

               Plaintiff.                           (Judge Brann)

       v.

NORFOLK SOUTHERN RAILWAY
COMPANY,

              Defendant.

                                      ORDER

                                 OCTOBER 12, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion for Summary Judgment, ECF No.

31, is GRANTED IN PART AND DENIED IN PART as follows:

  1.        The motion is GRANTED with respect to any Defendant’s liability for

            negligence occurring before June 1, 1999;

  2.        The motion is otherwise DENIED.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
